Citation Nr: 1710334	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2006 to September 2007. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that the Houston, Texas RO's jurisdiction has been subsequently transferred to the RO in Waco, Texas.  

In a May 2012 rating decision, the RO increased the Veteran's PTSD disability rating to 50 percent disabling, effective from August 2010.  The issue remains before the Board as the May 2012 decision was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter has been remanded by the Board on numerous previous occasions for further development related to affording the Veteran a new VA examination to determine the current severity of his PTSD.  In January 2014, the Board determined that the evidence in the claims file suggested that the Veteran's PTSD had worsened since the previous March 2012 VA examination.  Accordingly, the Board directed that a new VA examination be scheduled.  The record shows that a new examination was scheduled to be conducted in April 2014, however, the Veteran did not report.

In September 2014, the Board noted that there was no documentation or other indication in the claims file that the Veteran was provided notice of the scheduled examination in April 2014.  Accordingly, the Board directed that the VA examination be rescheduled, and if the Veteran failed to report to the rescheduled examination, that a copy of the examination notice provided to the Veteran be associated with the claims file.  The examination was rescheduled for September 2014, but the Veteran apparently failed to report to the examination.  A notation inserted into the claims file by the VA medical facility stated that notice of the examination was mailed to the Veteran and that the notice was not returned undelivered by the United States Postal Service.

In May 2015, the Board noted that records in the claims file indicated that the Veteran may have been incarcerated at the time of the September 2014 examination.  Moreover, the Board noted, notice purportedly mailed to the Veteran of the September 2014 examination was not added to the claims file and determined the AOJ failed to comply with the Board's remand instructions.  The Board again remanded the matter so that a new VA examination could be arranged, with proper notice being provided to the Veteran, a copy of which was to be added to the claims file.

In subsequent development, a new VA examination was scheduled to take place on July 23, 2015 and notice of the scheduled examination was mailed to the Veteran on July 27, 2015, four days after the scheduled date of the examination.  Again, the Veteran did not report to the examination.

In September 2015, the Board remanded the matter on the basis that the notice of the examination that was mailed to the Veteran was untimely.  Once again, the Board directed that the Veteran be arranged to undergo a new VA examination.  The Board instructed further that, in the event that the Veteran did not appear for the examination, a copy of the notice of the examination mailed to the Veteran be added to the claims file.

The Veteran was scheduled to undergo a new VA examination for his PTSD in November 2015.  Again, the Veteran did not report to the examination.  Despite the Board's instruction that a copy of the written notice provided to the Veteran of the scheduled examination be added to the claims file, no such correspondence was associated with the record.  To that end, it was unclear from the record whether the Veteran was ever notified of the examination as directed, and if so, whether such notice was timely and/or mailed to the correct address.

In April 2016, the Board once again remanded the Veteran's claims so that the Veteran's representatives could be contacted to determine whether they have more recent contact information for the Veteran.  Further the Board instructed that a new VA examination should be arranged with proper notice being provided to the Veteran, and a copy of which was to be added to the claims file.

In subsequent development, the Texas Veterans Commission was contacted via telephone in September 2016 and the Veteran's address was confirmed.  The AOJ documented this conversation in a September 2016 Report of General Information.  The Veteran was scheduled for a VA PTSD examination in November 2016.  Again, the Veteran failed to report to his scheduled examination of the examination.  Significantly, a December 2016 Report of Contact, indicated that the AOJ contacted the VAMC to request a copy of the examination notification letter that was sent to Veteran for his VA exam scheduled on November 4, 2016 and canceled on November 8, 2016 due to Veteran no-show.  The AOJ uploaded an emailed copy of the letter to the Veteran's claims file.  However, the VA examination notice letter notifying the Veteran of his November 4, 2016 VA examination was dated December 9, 2016, thirty- five days after the scheduled examination date.  As such, the Board finds that the AOJ failed to properly notify the Veteran and has not complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Therefore, the Board remands the matter once again to the AOJ in order to schedule a new VA examination for evaluation of the Veteran's PTSD.  Written notice of the date, time, and location of the examination should be mailed to the Veteran prior to the examination.  A copy of such notice should be included in the Veteran's claims file.  38 C.F.R. § 3.159(c)(4); Id.. 

The Board also notes that in December 2012 the Veteran submitted an application for TDIU due to his service-connected PTSD disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board finds the Veteran's claim of TDIU to be inextricably intertwined with the PTSD claim.  Additionally, the Board finds that a VA examination which addresses the Veteran's unemployability claim is warranted.  Such examination is addressed below.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his PTSD.  Prior written notice must be provided to the Veteran informing him of the date, time, and location of his scheduled examination.  The prior written notice should be mailed to the Veteran at his Texarkana, TX address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed examination notice must be associated with the claims file.  

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  Based on the Veteran's reports and the results of examination and review of the claims file, the VA examination report should include the criteria necessary to rate the service-connected PTSD on appeal.

2.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the degree of occupational impairment resulting from his service-connected disabilities of PTSD, tinnitus and hearing loss.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  In particular, the examiner should discuss, if possible, what impact and functional effects the Veteran's service connected disabilities have on his employability, particularly considering his work and education history.

3.  The above examiner(s) should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






